J-A20043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                     Appellee              :
                                           :
              v.                           :
                                           :
 DIANA HURRICANE WALKER                    :
                                           :
                     Appellant             :       No. 1601 MDA 2018

      Appeal from the Judgment of Sentence Entered August 14, 2018
            In the Court of Common Pleas of Lancaster County
          Criminal Division at No(s): CP-36-CR-0005399-2017,
                         CP-36-CR-0005434-2017


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                  FILED AUGUST 09, 2019

      Appellant, Diana Hurricane Walker, appeals from the judgment of

sentence entered in the Lancaster County Court of Common Pleas, following

her guilty plea to three counts of possession with intent to deliver a controlled

substance   (“PWID”).      Based    on   our   Supreme    Court’s   decision   in

Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969 (2018), we must

quash the appeal.

      The relevant facts and procedural history of this case are as follows. On

July 24, 2014, and August 22, 2014, a confidential informant (“CI”) arranged

to purchase oxycodone from Appellant. During the transactions, Appellant

delivered a total of 125 tablets of oxycodone to the CI in exchange for

prerecorded funds.    Three years later, on September 8, 2017, detectives

executed a search warrant at Appellant’s home and discovered 51 tablets of
J-A20043-19


acetaminophen and hydrocodone, a Schedule II controlled substance.

Appellant admitted owning the drugs, and she was arrested.                The

Commonwealth charged Appellant at two separate docket numbers for all the

PWID offenses.

      On May 18, 2018, Appellant pled guilty to two counts of PWID (for the

2014 offenses) at Docket No. 5399-2017, and one count of PWID (for the

2017 offense) at Docket No. 5434-2017. The court deferred sentencing and

ordered the completion of a pre-sentence investigation (“PSI”) report.

Following completion of the PSI, the court sentenced Appellant on August 14,

2018, to an aggregate term of three (3) to six (6) years’ incarceration. On

August 23, 2018, Appellant timely filed a post-sentence motion, which the

court denied on August 27, 2018. Appellant filed a single notice of appeal at

Docket No. 5399-2017 on September 26, 2018. On October 1, 2018, the

court ordered Appellant to file a concise statement of errors complained of on

appeal per Pa.R.A.P. 1925(b); Appellant timely complied on October 19, 2018.

      Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than

one docket would no longer be tolerated, because the practice violates

Pa.R.A.P. 341, which requires the filing of “separate appeals from an order

that resolves issues arising on more than one docket.”     Walker, supra at

___, 185 A.3d at 977.     The failure to file separate appeals under these

circumstances “requires the appellate court to quash the appeal.” Id.


                                    -2-
J-A20043-19


     Instantly, Appellant’s case involves two separate dockets at Nos. 5399-

2017 and 5434-2017. Appellant filed a single notice of appeal at Docket No.

5399 from the judgments of sentence imposed involving two distinct docket

numbers. The notice of appeal was filed only at Docket No.5399-2017 but

shows Docket No. 5434-2017 printed in the caption and Docket No. 5399-

2017 handwritten above it, indicating the appeal involves both docket

numbers. Likewise, Appellant’s argument on appeal demonstrates Appellant

is challenging the sentences at both dockets.   Appellant’s single notice of

appeal was filed on September 26, 2018, which postdates the Walker

decision. In this Court’s November 8, 2018 order, we directed Appellant to

show cause why the appeal should not be quashed under the Walker rule.

Appellant did not respond, and the rule to show cause was discharged and

referred to the assigned merits panel. Absent more, we are bound by the

Walker decision and must quash this appeal.

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2019




                                   -3-